     Case 5:17-cv-02066-JGB-SP Document 34 Filed 10/02/18 Page 1 of 3 Page ID #:204



 1    LAW OFFICES OF STUART E. FAGAN
      STUART E. FAGAN, Cal. State Bar No. 152732
 2    P.O. Box 365
      Wheaton, Illinois 60187
 3    Telephone: (858) 220-9601
      Email: fairhousinglawyer@sbcglobal.net
 4
      Attorneys for Plaintiffs
 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                       EASTERN DIVISION
10

11
      WILLIAM ROMAN; DESIREE           )             No. 5:17-CV-02066-JGB-SP
12    ACOSTA; and D.R., N.R., J.R., A.R.,
                                       )
      and J.R., minors, by and through their
                                       )             NOTICE OF MOTION AND
13    general guardian, DESIREE        )             MOTION OF PLAINTIFFS FOR
      ACOSTA; DIEGO SANDOVAL;          )             PARTIAL SUMMARY
14    RENEE SANDOVAL; A.G., a minor,   )             JUDGMENT, OR, IN THE
      by and through her general guardian,
                                       )             ALTERNATIVE, FOR
15    RENEE SANDOVAL; CATHERINE        )             SUMMARY ADJUDICATION
      MICHELLE PEREZ; I.A. and S.A.,   )             OF ISSUES
16    minors, by and through their general
                                       )             ___________________________
      guardian, CATHERINE MICHELLE     )
17    PEREZ,                           )             Judge:       Jesus G. Bernal
                                       )             Date:        November 5, 2018
18          Plaintiffs,                )             Time:        9 a.m.
                                       )             Dept.:       1
19       v.                            )
                                       )             Discovery
20    MSL CAPITAL, LLC, doing business )             Cut-Off:     November 5, 2018
      as CASA BUENA CASA LYNNDA, )                   Pre-Trial
21    and LI RITCHEY,                  )             Conf.:       March 4, 2019
                                       )             Trial:       March 19, 2019
22                                     )
            Defendants.                )
23    ______________________________ )
24

25          TO: ALL PARTIES AND THEIR COUNSEL OF RECORD:
26

27          YOU ARE HEREBY NOTIFIED THAT on November 5, 2018, at 9 a.m., or as
28    soon thereafter as the matter can be heard, in Department 1 of this Court, located at
     Case 5:17-cv-02066-JGB-SP Document 34 Filed 10/02/18 Page 2 of 3 Page ID #:205



 1    3470 Twelfth Street, Riverside, California, Plaintiffs William Roman, Desiree Acosta,
 2    D.R., N.R., J.R., A.R., J.R., Diego Sandoval, Renee Sandoval, A.G., Catherine Perez,
 3    I.A., and S.A. (cumulatively, “Plaintiffs”) will and hereby do move this Court for
 4    Partial Summary Judgment against Defendants MSL Capital, LLC, d.b.a., Casa Buena
 5    Casa Lynnda, and Li Ritchey (jointly, “Defendants”), or, in the alternative, pursuant to
 6    Fed. R. Civ. P. 56(d), for summary adjudication of the issues as follows:
 7          1.    The Adult Supervision Rule violates 42 U.S.C. §3604(b);
 8          2.    The Adult Supervision Rule violates 42 U.S.C. §3604(c);
 9          3.    The oral statements made by Defendant Li Ritchey violate 42 U.S.C.
10                §3604(c);
11          4.    Defendants’ failure to post a Fair Housing poster violated 24 C.F.R.
12                §110.30;
13          5.    Each of Defendants’ violations of 42 U.S.C. §§3604(b) and
14                (c) also constitutes a violation of the California Fair
15                Employment and Housing Act, Cal. Gov’t Code §12955(a)
16                and (c), respectively;
17          6.    Each of Defendants’ violations of 42 U.S.C. §§3604(b) and
18                (c) and Cal. Gov’t Code §§12955(a) and (c) also constitutes a
19                violation of the California Unfair Business Practices Act, Cal.
20                Bus. & Prof. Code §17200; and
21          7.    The Adult Supervision Rule violates California’s Unruh Civil Rights Act,
22                Cal. Civil Code §51 et seq.
23

24          This motion is based on this notice; the accompanying Memorandum of Points
25    and Authorities in Support Thereof; the Separate Statement of Undisputed Material
26    Facts; the Declarations of William Roman, Catherine Michelle Perez, Renee Sandoval,
27    and Stuart E. Fagan; the Notice of Lodgment and the documents lodged herewith; the
28    complete files and records in this action; and such oral and documentary evidence as
     Case 5:17-cv-02066-JGB-SP Document 34 Filed 10/02/18 Page 3 of 3 Page ID #:206



 1    may be presented at or before any hearing on this matter.
 2

 3          This motion is made following the conference of counsel pursuant to L.R. 7-3,
 4    which took place on August 28, 2018.
 5

 6    Dated: October 2, 2018                             LAW OFFICES OF
                                                         STUART E. FAGAN
 7

 8
                                                         By: /s/ Stuart E. Fagan
 9                                                              Stuart E. Fagan
                                                         Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
